Case 6:17-cv-00697-RWS-KNM Document 67 Filed 10/15/18 Page 1 of 9 PageID #: 419



                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE EASTERN DISTRICT OF TEXAS
                                    TYLER DIVISION
 TERRA TERSUS, LLC,                   §
                                      §
 v.                                   §     6:17-CV-697-RWS-KNM
                                      §     LEAD CASE
 XTO ENERGY INC.                      §     JURY DEMANDED
 ___________________________________________________________________________
  TERRA TERSUS, LLC,                           §
                                               §
  v.                                           §       6:17-CV-698-RWS-KNM
                                               §       JURY DEMANDED
  NATIONAL OILWELL VARCO, L.P.                 §

                          DEFENDANTS’ RESPONSE TO
              PLAINTIFF’S MOTION TO DISMISS WITHOUT PREJUDICE

        Defendants XTO Energy Inc. (“XTO”) and National Oilwell Varco, L.P. (“NOV”)

 (collectively, “Defendants”) provide this response to Plaintiff Terra Tersus LLC’s (“Plaintiff”)

 Motion to Dismiss “its claims and Defendants’ counterclaims against it without prejudice….”

 (Document 66) (“Motion”) (emphasis added). Defendants do not oppose the Motion as to

 Plaintiff’s request to dismiss Plaintiff’s claims without prejudice. Defendants oppose the Motion

 as to Plaintiff’s request to dismiss Defendants’ counterclaims because Fed. R. Civ. P. 41 requires

 that Defendant’s counterclaims remain pending.

 I.     BACKGROUND

        Pursuant to the Court’s May 21, 2018 Amended Docket Control Order (Document 46),

 the deadline for the parties to comply with Patent Rule 4-1 (“P.R. 4-1 Deadline”) by exchanging

 proposed terms and claim elements requiring construction was set for July 26, 2018.

        On July 25, 2018, the day before the P.R. 4-1 Deadline, counsel for Plaintiff indicated

 that it would be seeking to withdraw from the case.
Case 6:17-cv-00697-RWS-KNM Document 67 Filed 10/15/18 Page 2 of 9 PageID #: 420



        Defendants complied with the Court’s July 26, 2018 deadline and served their P.R. 4-1

 Disclosures. See Defendants’ Notice of Compliance (Document 62). The parties also filed a

 motion to amend the Docket Control Order on July 26, 2018, which was granted on July 27,

 2018. The Second Amended Docket Control Order extended the P.R. 4-1 deadline to August 2,

 2018 and the deadline to comply with P.R. 4-2 to August 16, 2018.

        Also on July 27, 2018, Plaintiff’s counsel filed a motion to withdraw as counsel without

 stating any basis for the withdrawal. (Document 57). Defendants opposed the motion because

 Plaintiff is a corporate entity that must be represented by counsel and granting the motion in the

 absence of substitute counsel would leave the Plaintiff unrepresented. Defendants also opposed

 the motion because Plaintiff’s counsel had not shown any cause, much less good cause, for the

 requested withdrawal.

        On August 2, 2018, Plaintiff’s counsel indicated by email: “We identify no terms that

 require construction at this time.”

        Defendants complied with the August 16, 2018 deadline and served their preliminary

 claim constructions and extrinsic evidence. (See document 62). Plaintiff did not comply with

 the deadline and therefore waived its right to submit preliminary claim constructions and

 extrinsic evidence.

        On August 29, 2018, the Court entered an Order denying the motion to withdraw,

 entering a stay of pending deadlines for 14 days and ordering the Plaintiff to file a notice with the

 Court within 14 days stating whether it has secured new counsel. (Document 63). The deadline

 of 14 days after the Court’s Order was September 12, 2018. Plaintiff did not file the required

 notice by the deadline.




                                                  2
Case 6:17-cv-00697-RWS-KNM Document 67 Filed 10/15/18 Page 3 of 9 PageID #: 421



        On September 13, 2018, one day after the deadline, Plaintiff filed a Notice indicating that

 Plaintiff was “in the process of engaging new counsel, which engagement it hopes to finalize

 within a week. Accordingly, Plaintiff respectfully requests that the present stay be briefly

 extended through September 21, 2018 in order to provide it an opportunity to do so.” (Document

 64).

        On September 13, 2018, the court relied upon Plaintiff’s representations and ordered that

 the stay be extended through September 21, 2018. (Document 65).

        Plaintiff did not retain new counsel within the extended stay.

        Plaintiff’s counsel did not respond to Defendants’ request to meet and confer on

 Defendant’s P.R. 4-2 disclosures.

        On October 1, 2018, Plaintiff filed an opposed motion to dismiss the case without

 prejudice and indicating that Plaintiff’s counsel has terminated representation of Plaintiff

 representing to the Court “that the basis for termination was not financial, but Terra Tersus

 declining to follow the legal advice of its counsel.” (Document 66, p. 3).

        Plaintiff has yet to retain new counsel to Defendants’ knowledge.

        The Plaintiff has therefore failed to comply with the Court’s Second Amended Docket

 Control Order, failed to timely comply with the Court’s Order requiring it to indicate whether it

 has obtained new counsel, declined to follow its own counsel’s advice and failed to meet and

 confer with Defendants as required by the Patent Rules.




                                                 3
Case 6:17-cv-00697-RWS-KNM Document 67 Filed 10/15/18 Page 4 of 9 PageID #: 422



 II.    DEFENDANTS’ COUNTERCLAIMS MUST REMAIN PENDING

        Pursuant to Rule 41(a)(2), “an action may be dismissed at the plaintiff’s request only by

 court order, on terms that the court considers proper.” The decision whether to grant a voluntary

 dismissal rests soundly within the district court’s discretion. Elbaor v. Tripath Imaging, Inc.,

 279 F.3d 314, 317-18 (5th Cir. 2002). In ruling on a motion under Rule 41(a)(2), the court

 considers the risk of prejudice to the nonmovant and whether dismissal of an action will result in

 “plain legal prejudice” to the nonmovant. Benson v. Trinity Indus., Inc., No. 3:14-CV-746-L,

 2016 WL 6496425, at *1 (N.D. Tex. Feb. 1, 2016). However, Fed. R. Civ. P. 41(a)(2) states

 that “[i]f a defendant has pleaded a counterclaim before being served with the plaintiff’s motion

 to dismiss, the action may be dismissed over the defendant’s objection only if the counterclaim

 can remain pending for independent adjudication.” Plaintiff’s request to dismiss both its own

 claims and Defendants’ counterclaims is contrary to the express language of Rule 41 which

 requires Defendant’s counterclaims remain pending.

        In addition, because Plaintiff seeks a dismissal without prejudice and has refused to

 provide defendants a covenant not to sue, Defendants remain at risk to the possibility of future

 infringement claims by Plaintiff. Under these circumstances, the Court should retain jurisdiction

 over Defendants’ counterclaims so that these issues may be resolved as required by Rule 41.

        A.      Rule 41 Prohibits Dismissal of Defendants’ Counterclaims

        Plaintiff’s request to dismiss Defendants’ counterclaims without prejudice must be denied

 because it is contrary to Rule 41(a)(2).      Both defendants XTO and NOV each pleaded

 counterclaims against Plaintiff prior to the service upon the defendants of the plaintiff’s motion

 to dismiss without prejudice. Defendant XTO pled its counterclaim for a declaratory judgment

 of invalidity, non-infringement, and unenforceability as to the asserted ’632 patent and the

 declaration of an exceptional case well before Plaintiff’s instant motion. (Document 12, at 10-
                                                 4
Case 6:17-cv-00697-RWS-KNM Document 67 Filed 10/15/18 Page 5 of 9 PageID #: 423



 11; Document 21, at 10-11). Defendant XTO also filed an amended answer and counterclaim on

 June 19, 2018, which included a count for unenforceability of the ’632 patent due to inequitable

 conduct. (Document 50, at 11-14). Likewise, defendant NOV pled its counterclaim for a

 declaratory judgment of invalidity, non-infringement, and unenforceability due to inequitable

 conduct as to the asserted ’632 patent, and the declaration of an exceptional case in its amended

 answer and counterclaim prior to Plaintiff’s instant Motion. (Document 51, at 10-14).

        In Research in Motion Ltd., et al. v. Visto Corp., the court denied patent plaintiffs

 Research in Motion Limited’s and Research in Motion Corporation’s (collectively “RIML”)

 motion to dismiss defendant Visto’s counterclaims of invalidity and non-infringement without

 prejudice under Rule 41(a)(2) for the very same reason as urged by Defendants. 457 F. Supp.2d

 708, 715 (N.D. Tex. 2006) (Fitzwater, J.). There, Visto “oppose[d] RIML’s motion to dismiss

 on the basis that [RIML] cannot invoke Rule 41(a)(2) to effect the dismissal of Visto’s

 counterclaims.” Id. After reviewing the language of Rule 41(a)(2), the court held that “given

 Visto’s objection, it is entitled to have its counterclaims remain pending in this forum. Plaintiffs’

 motion to dismiss is denied to the extent it would effect dismissal of Visto’s counterclaims

 related to the ’694 patent and the ’457 patent.” Id. The court made clear that it was only

 granting [RIML’s] motion to dismiss under Rule 41(a)(2) as to their remaining claims, and that

 “Visto’s declaratory judgment counterclaims remain pending in this court.” Id. at 716.

        B.      This Court Has Independent Jurisdictional Basis
                To Retain Defendants’ Counterclaims

        Apart from the language of Rule 41 precluding dismissal of Defendants’ counterclaims,

 this Court has independent jurisdictional basis to retain Defendants’ counterclaims. Plaintiff

 seeks dismissal of its infringement claims without prejudice. In its Motion, Plaintiff makes clear

 that the purpose for seeking dismissal is to seek the advice of alternative (replacement) counsel.

                                                  5
Case 6:17-cv-00697-RWS-KNM Document 67 Filed 10/15/18 Page 6 of 9 PageID #: 424



 In short, Plaintiff files the instant Motion only because it presently does not have replacement

 counsel in light of DiNovo Price terminating its representation of Plaintiff. Should it retain

 replacement counsel, Plaintiff’s recent filings indicate that it plans to refile suit against

 Defendants.

        Other courts faced with similar situations under Rule 41 have ruled that there remains a

 substantial controversy between the parties of sufficient immediacy and reality to warrant a

 declaratory judgment. In Arteris S.A.S. v. Sonics, Inc., plaintiff Arteris sued defendant Sonics for

 patent infringement. No. 12-cv-0434, 2013 WL 3052903, at *1 (N.D. Cal. June 17, 2013).

 Sonics counterclaimed for a declaratory judgment of non-infringement and invalidity.             Id.

 Arteris subsequently filed a motion for voluntary dismissal of its patent claims without prejudice

 under Rule 41(a) (2) and for dismissal of Sonics’ declaratory judgment counterclaims, which

 Sonics opposed. Id. at *2. After considering the parties’ briefing, the court held that “because

 Sonics’ counterclaims can remain pending for independent adjudication notwithstanding

 dismissal of the complaint, the Court finds that dismissal is appropriate.” Id. at *3.

        The court also separately addressed the issue of whether jurisdiction continues [for

 Sonics’ non-infringement and invalidity counterclaims] following the dismissal of Arleris’ [sic]

 patent claims. Id. at *5. The court found that “Sonics has shown that there is a substantial

 controversy between the parties of sufficient immediacy and reality to warrant a declaratory

 judgment on its counterclaims for non-infringement and invalidity.” Id. at *6. The court arrived

 at this conclusion because “[Sonics] continues to make and offer to sell the accused SGN product

 in the United States” and “Arteris’ motion for voluntary dismissal without prejudice is not

 accompanied with a covenant not to sue for infringement of the Arteris Patents …. Therefore, the

 dismissal of Arteris’ patent claims does not divest the Court of jurisdiction over Sonics’



                                                  6
Case 6:17-cv-00697-RWS-KNM Document 67 Filed 10/15/18 Page 7 of 9 PageID #: 425



 counterclaims because Sonics is presently engaged in activity that places it at risk of a claim for

 infringement by Arteris.” Id. at *5-6.

        Similarly, in Unwired Planet, LLC v. Google Inc., the court likewise denied plaintiff’s

 request to dismiss a defendant’s invalidity and noninfringement counterclaims in connection

 with its own voluntary dismissal of certain patent infringement claims without prejudice. No.

 3:12-cv-504, 2014 WL 7012499, at *4 (D. Nev. Dec. 12, 2014). In support, the court explained

 that “[b]ecause the Court is not dismissing the ′647 and ′ 752 Patents with prejudice, and because

 Plaintiff has not covenanted not to sue—thereby leaving open the possibility of future

 infringement claims—the Court denies Plaintiff’s request to dismiss Defendant’s related

 counterclaims.” Id. (citing Dow Jones & Co., Inc. v. Ablaise Ltd., 606 F.3d 1338, 1346-48 (Fed.

 Cir. 2010) (describing dismissal of counterclaims in light of a covenant not to sue)). See also

 Document Generation Corporation v. AllMeds, Inc., 2009 WL 2849076 (D.S. Ill. 2009).

        Here, as in the Arteris and Unwired Planet cases, Plaintiff Terra Tersus has refused to

 provide Defendants with a covenant not to sue. Plaintiff is apparently dismissing its claims

 without prejudice only because it has been unable to retain replacement counsel. Plaintiff

 apparently seeks an unlimited amount of time to retain new counsel before refiling suit against

 Defendants. Defendants’ activities remain under the cloud of allegations of patent infringement

 from Plaintiff, and there remains a substantial controversy between the parties of sufficient

 immediacy and reality to warrant declaratory judgment on Defendants’ pending counterclaims.

 The Court retains jurisdiction over Defendants’ counterclaims and should deny Plaintiff’s motion

 as to Defendants counterclaims.




                                                 7
Case 6:17-cv-00697-RWS-KNM Document 67 Filed 10/15/18 Page 8 of 9 PageID #: 426



 III.   PLAINTIFF MUST HAVE COUNSEL

        As set forth in Defendants’ Response In Opposition To Plaintiff’s Counsel’s Motion to

 Withdraw (Document 60), the Plaintiff must be represented by counsel.               Plaintiff is now,

 however, effectively without counsel. As a result, Plaintiff has failed to comply with Court

 Orders and the Local Patent Rules. Moreover, it is impossible for Defendants to meet and confer

 with the Plaintiff or to prepare and file required submissions such as the Joint Claim

 Construction and Prehearing Statement.

        In view of this procedural impasse imposed upon the Court and Defendants by Plaintiff’s

 failure to follow its counsel’s advice and failure to obtain substitute counsel, Defendants submit

 that the Court should enter an order requiring the Plaintiff to obtain substitute counsel within 14

 days of the Court’s Order, indicating that Plaintiff’s claims will be dismissed with prejudice

 upon its failure to do so and staying any deadlines until Plaintiff complies with the order. Should

 the Plaintiff fail to obtain substitute counsel within the deadline, Plaintiff’s claims should be

 dismissed with prejudice.

 IV.     CONCLUSION

        The Court should grant Plaintiff’s Motion as to Plaintiff’s claims but deny the Motion as

 to Defendants’ counterclaims. The Court should further enter an order requiring the Plaintiff to

 obtain substitute counsel within 14 days, staying any deadlines for such period and dismissing

 Plaintiff’s claims with prejudice should Plaintiff fail to comply with the Order.

 Respectfully Submitted,                       Dated: October 15, 2018

 /s/ Charles E. Phipps                             /s/ Charles S. Baker
 Charles E. Phipps                                 Charles S. Baker
   Texas State Bar No. 00794457                      Texas State Bar No. 01566200
   cphipps@lockelord.com                             cbaker@lockelord.com
 Paul D. Lein                                      Daniel G. Nguyen
   Texas State Bar No. 24070133                      Texas State Bar No. 24025560

                                                  8
Case 6:17-cv-00697-RWS-KNM Document 67 Filed 10/15/18 Page 9 of 9 PageID #: 427



   plein@lockelord.com                             dnguyen@lockelord.com
 LOCKE LORD LLP                                   LOCKE LORD LLP
 2200 Ross Avenue, Suite 2800                     600 Travis, Suite 2800
 Dallas, Texas 75201                              Houston, Texas 77002
 Telephone: (214) 740-8000                        Telephone: (713) 226-1200
 Facsimile: (214) 740-8800                        Facsimile: (713) 223-3717

 COUNSEL FOR DEFENDANT                            COUNSEL FOR DEFENDANT
 XTO ENERGY INC.                                  NATIONAL OILWELL VARCO, L.P.




                                 CERTIFICATE OF SERVICE

        I hereby certify that on October 15, 2018, I electronically filed the foregoing with the

 Clerk of the District Court using the CM/ECF system, which sent notification of such filing to all

 counsel of record.


                                              /s/ Charles E. Phipps




                                                 9
